Citation Nr: 0919489	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pneumonia and 
chronic obstructive pulmonary disease.

4.  Entitlement to service connection for peripheral vascular 
disease of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1946 to February 1950 and from July 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the RO in New Orleans, Louisiana.  In May 
2004, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues remaining on appeal 
were remanded for additional development in October 2004.

In a January 2009 rating decision service connection was 
established for actinic keratosis.  The Veteran was notified 
of the determination and the appeal as to this matter is 
considered to have been completely resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates that 
bilateral hearing loss was not incurred as a result of active 
service.

3.  The persuasive evidence of record demonstrates that 
tinnitus was not incurred as a result of active service.

4.  The persuasive evidence of record demonstrates that 
pneumonia and chronic obstructive pulmonary disease were not 
incurred as a result of active service.

5.  A present peripheral vascular disease is not shown.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Pneumonia and chronic obstructive pulmonary disease were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Peripheral vascular disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2001.  An additional VCAA 
notice was issued in December 2004.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Because of the decision in 
this case any deficiency in the initial notice to the Veteran 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  

The Board notes that the complete treatment records 
associated with the Veteran's service in Korea are not of 
record and that the service department reported in April 2005 
that all available treatment records had been previously 
provided.  Further attempts to obtain additional evidence 
would be futile.  The Veteran also claims that he developed 
pneumonia during combat service in Korea and that he has 
present residuals of pneumonia including chronic obstructive 
pulmonary disease.  A VA examination specifically addressing 
this issue was not provided.  The Board notes that the 
Veteran is a Purple Heart medal recipient and a combat 
Veteran for VA compensation purposes, but that a June 1958 
reserve service enlistment examination almost seven years 
after service revealed a normal clinical evaluation of the 
lungs.  In a June 1958 report of medical history the Veteran 
also denied having or having ever had shortness of breath and 
chronic cough.  An established event in service as to this 
issue is not demonstrated and an additional medical opinion 
is not required.  VA examinations pertinent to the matters on 
appeal were conducted in September 2001.  Although the 
Veteran claims VA examinations were inadequate, he provided 
no supporting evidence as to this matter.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008)

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis
 
In this case, service personnel records show the Veteran 
participated in combat with enemy forces during service in 
Korea and that he sustained fragment wounds to the left arm 
in action in December 1950.  The available service treatment 
records are negative for complaint, treatment, or diagnoses 
of hearing loss, tinnitus, pneumonia, chronic obstructive 
pulmonary disease, or peripheral vascular disease.  A June 
1958 reserve service enlistment examination revealed a normal 
clinical evaluation of the ears, lungs, and vascular system.  
Hearing acuity on whispered voice testing at that time was 
15/15.  In a June 1958 report of medical history the Veteran 
denied having or having ever had ear trouble, shortness of 
breath, or chronic cough.

In statements and personal hearing testimony in support of 
his claims the Veteran asserted that he had hearing loss and 
tinnitus as a result of combat noise exposure in Korea 
including during an extended campaign against Chinese forces 
near the Chosin Reservoir.  He also stated he was treated for 
pneumonia in the field and, in essence, that he developed 
poor circulation in the hands and feet (interpreted by VA as 
a claim for peripheral vascular disease) as a result of 
exposure to cold during that campaign.  

Private medical records dated in September 1996 include a 
diagnosis of early chronic obstructive pulmonary disease 
without opinion as to etiology.  A September 2000 
computerized tomography (CT) scan revealed emphysematous 
changes in the lung bases.

A September 2001 VA general medical examination report noted 
the Veteran stated he had never been informed of any problems 
with his arteries or veins.  He reported that approximately 
four years earlier he experienced an episode of profound 
shortness of breath which resolved without recurrence after 
he underwent four vessel coronary artery bypass grafting.  He 
also reported an approximately 15 year smoking history and 
stated he had quit 40 years earlier.  The diagnoses included 
peripheral sensory neuropathy likely related to an earlier 
cold injury.  A September 2001 VA arteries examination report 
included a diagnosis of coronary artery disease with no 
evidence of peripheral vascular disease.

A September 2001 VA audiology examination report included 
diagnoses of moderate to severe bilateral sensorineural 
hearing loss with abnormal thresholds from 250 to 8,000 
Hertz.  It was noted the claims file was reviewed and the 
findings of the June 1958 reserve service enlistment 
examination were summarized.  The examiner found that based 
upon the findings of the June 1958 examination and the 
absence of other documentation it was unlikely the Veteran's 
hearing loss and tinnitus were related to noise exposure 
during active duty service from 1946 to 1951.  It was further 
noted that it was more likely the sensorineural hearing loss 
now exhibited was related to noise exposure after service, 
advancing age, or some other cause.  

Based upon the evidence of record, the Board finds bilateral 
hearing loss, tinnitus, and pneumonia and chronic obstructive 
pulmonary disease were not incurred as a result of active 
service.  Although the Veteran is a combat Veteran for VA 
compensation purposes and his report of having been exposed 
to combat noise during service in Korea is credible, the 
September 2001 audiology examiner's opinion as to etiology is 
persuasive.  The examiner is shown to have reviewed the 
claims file including the Veteran's report of extensive 
combat experience, but found the June 1958 reports of record 
to be determinative.  There is no record of bilateral hearing 
loss, tinnitus, or pneumonia and chronic obstructive 
pulmonary disease for more than 45 years after service.  The 
Court has held that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that a present peripheral vascular 
disease is not shown by the evidence of record.  In fact, VA 
medical examination found no evidence of peripheral vascular 
disease in September 2001.  It is also significant to note 
that the Veteran is presently service-connected for the 
residuals of cold injury under 38 C.F.R. § 4.104, Diagnostic 
Code 7122, which includes consideration of symptoms such 
pain, numbness, and locally impaired sensation.  

While the Veteran may sincerely believe that these disorders 
were included as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pneumonia and chronic 
obstructive pulmonary disease is denied.

Entitlement to service connection for peripheral vascular 
disease of the hands and feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


